MEMORANDUM **
Robert Anthony Carter, a former Arizona prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that twenty-eight different defendants initiated and pursued false criminal charges against him. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a 28 U.S.C. § 1915A(a) dismissal. Resnick v. Hayes, 213 F.3d 443 (9th Cir.2000). We affirm.
The district court construed Carter’s prolix complaint as alleging that he was convicted of the false charges and concluded that the complaint was barred by Heck v. Humphrey, 512 U.S. 477, 486, 114 S.Ct. 2364, 129 L,Ed.2d 383 (1994). The district court properly dismissed Carter’s action because he did not show that his conviction had been invalidated. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.